internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp-plr-133889-01 date date legend distributing sub sub sub unrelated llc1 lp1 lp2 lp3 llc3 llc2 lp llc4 aa business a business b business c business d business e state x state y state z date date date date date date m n o p q r s t this letter is in reply to a letter from your authorized representative dated date requesting rulings concerning the federal_income_tax consequences of a proposed transaction additional information was supplied in subsequent letters the information submitted for consideration indicates that distributing a state x corporation is the common parent of a consolidated_group of corporations which includes sub sub and sub the distributing group files a federal consolidated tax_return on a calendar_year basis using the accrual_method of accounting distributing has four classes of stock outstanding voting common nonvoting common voting preferred and nonvoting preferred all of distributing’s shareholders are individuals except one which is an s_corporation there are no other outstanding rights such as warrants options or convertible securities affecting distributing’s stock distributing directly conducts business e on date which is more than years prior to the date of the proposed distribution distribution date distributing purchased a o percent undivided_interest in a aa which distributing used in a business distributing indirectly owned all of the stock of sub a state x corporation sub operated business b from date until date distributing and unrelated agreed to form a partnership in furtherance of this venture on date distributing formed sub and sub sub and sub are both state y corporations and have only a single class of stock outstanding common_stock distributing owns all of the stock of sub distributing owns directly m percent of the stock of sub and owns indirectly n percent m plus n equals sub owns directly the remaining n percent of the stock of sub on date distributing contributed p percent of its o percent interest in the aa to sub and q percent of its o percent interest in the aa to sub in addition on date sub transferred all of its business b employees to sub and the remainder of its business b assets to sub on date sub retained all of its employees including the business b employees and contributed its interest in the aa to llc1 in exchange for a r percent managing member interest llc1 is a state y limited_liability_company taxed as a partnership for federal_income_tax purposes on date llc1 formed lp1 a state z limited_partnership sub contributed its interest in the aa and its business b assets to lp1 in exchange for a s percent limited_partnership_interest lp1 in turn formed lp2 and lp3 also state z limited_partnerships lp1 contributed certain assets to lp2 and lp3 in exchange for a q percent limited_partnership_interest in each llc1 owns a p percent general_partnership interest in each of lp1 lp2 and lp3 llc1 lp1 lp2 and lp3 are sometimes referred to collectively as the entities on date unrelated contributed its business c and its business d to the entities in exchange for its contributions unrelated received a r percent managing interest in llc1 and a s percent limited_partnership_interest in lp1 sub and sub have identical officers who make management decisions with respect to business a and business b management decisions made by such officers with respect to business a and business b are made for the benefit of sub and sub in general sub provides the operational employees for the aa and business b unrelated provides the operational employees for businesses c and d state z law authorizes a limited_partner to approve mergers serve on committees of the limited_partnership designate members of a governing board act on the governing board and approve indemnifications any or all of which actions are not grounds for deeming the limited_partner to be a general_partner further under lp1’s partnership_agreement partnership actions of any significance are ineffective without the consent of the limited partners such actions include mergers or consolidations of lp1 the sale lease exchange or other dispositions of all or substantially_all of the property and assets of lp amendment of the partnership_agreement a dissolution winding-up or liquidation of lp1 a change in the purpose of lp1 the admission of new partners and amendment of lp1’s distribution policies the entities sold business c on date and business d on date they sold business b excluding the working_capital associated with business b on date the entities were unable to find a purchaser for their o percent interest in the aa lp1 will form a state law partnership made up of three tiers of single member limited_liability companies which will be disregarded as entities separate from lp1 for federal_income_tax purposes lp1 will transfer to llc2 lp the top-tier single member limited_liability_company its o percent interest in the aa but not cash or cash equivalents llc2 lp will not receive any working_capital or other cash associated with the operation of the aa lp1 will distribute to its partners llc1 unrelated and sub in proportion to their interests in lp1 the membership interests in llc2 lp and its other assets over the period of time during which it winds up its affairs llc1 will distribute all its assets including the llc2 lp interests received from lp1 to its members unrelated and sub in proportion to their ownership_interest in llc1 as it winds up its affairs as a result of the termination of lp1 lp2 lp3 and llc1 sub and sub will receive in the aggregate r percent of the proceeds from the sale of business b and r percent of the working_capital associated with business b the distributing business b proceeds cid r percent of the proceeds from the sale of business c the distributing c proceeds r percent of the proceeds of business d the distributing d proceeds r percent membership interest in llc2 lp and the portion of working_capital that was held by the entities attributable to a t percent interest in the aa collectively a t percent undivided_interest in the aa and the working_capital associated with such t percent interest in the aa is referred to as the distributing business a interests just prior to the termination of the entities llc2 lp will hold an o percent interest in the aa thus sub and sub 2's ownership in llc2 lp will reflect their aggregate ownership of a t percent undivided_interest in the aa r percent times o percent equals t percent likewise unrelated will receive r percent of the proceeds from the sale of business b r percent of the proceeds from the sale of business c and r percent of the proceeds from the sale of business d unrelated will also receive a r percent membership interest in llc2 lp and the portion of working_capital that was held by the entities attributable to a t percent interest in the aa it is intended that unrelated will then sell its r percent membership interest in llc2 lp to distributing or an entity that is disregarded for federal_income_tax purposes controlled by distributing the r percent membership interest in llc2 lp that distributing purchases from unrelated will be hereafter referred to as the purchased a interests distributing represents that the sale will be at fair_market_value based on terms and conditions arrived at by parties bargaining at arm’s length as part of a plan of partial_liquidation distributing plans to distribute the distributing business b proceeds the distributing business a interests and the purchased a interests to its common shareholders the distribution in addition distributing plans to distribute cash to its voting preferred shareholders to that end the following steps will be or have been completed i ii sub adopted a plan of complete_liquidation as part of the plan sub distributed to distributing its n percent of the stock of sub sub and sub will each adopt a plan of complete_liquidation as part of the plan sub and sub will distribute to distributing the sale proceeds and assets received from the entities such proceeds and assets as described above cid cid cid iii iv v vi vii viii ix x distributing has formed llc3 and llc4 llc3 and llc4 are each a single member limited_liability_company disregarded as an entity separate from distributing for federal_income_tax purposes llc3 will hire employees necessary for the operation of the aa the employees will be responsible for the day-to-day operation and management of distributing’s shareholders’ interests’ in the aa after the distribution distributing will transfer to llc2 lp its percent interest in llc3 distributing will transfer to llc4 the distributing’s business a interests and the purchased a interests distributing will adopt a plan of partial_liquidation distributing will redeem all of the outstanding voting preferred_stock of distributing distributing represents that none of the outstanding voting preferred_stock to be redeemed is sec_306 stock the distribution with respect to the preferred_stock will consist of cash other than cash from the distributing business b proceeds distributing will then make a pro_rata distribution with respect to the outstanding shares of common voting and nonvoting_stock of distributing the distribution with respect to the common_stock will consist of the distributing business b proceeds and the distributing business a interests distributing will also distribute with respect to its common_stock all of the purchased a interests after the distribution llc4 will hold both the distributing business a interests and the purchased a interests for a transition_period of no more than one year from the day of the distribution llc4 may purchase from the distributing group on an as- needed basis nonoperational services ie accounting engineering environmental human resources information_technology health and safety and legal services related to day-to-day operation and management of the aa during or after the transition_period some such service providers now employed by distributing or one of its controlled entities may become employed by llc4 or one of its controlled entities also during or after the transition_period llc4 or one of its controlled entities may provide nonoperational services to distributing or its controlled entities representations distributing has made the following representations a b c d e f the distribution of the distributing business a interests the purchased a interests and the distributing business b proceeds will be made within the taxable_year in which the plan of partial_liquidation is adopted or within the succeeding taxable_year distributing will make a distribution of both the distributing business a interests and its purchased a interests the distributing business a interests and the purchased a interests will be in the form of a distribution of its percent membership interest in llc4 which will hold a percent membership interest in llc2 lp at the time of the distribution distributing will treat llc4 and llc2 lp each as disregarded as an entity separate from its owner for federal tax purposes for such period of time that distributing holds percent of the membership interests in llc4 see sec_301_7701-3 moreover distributing will take no action to cause the default classification of sec_301_7701-3 which treats a single member limited_liability_company as an entity disregarded from its owner for federal tax purposes not to apply distributing will simultaneously distribute its percent membership interest in llc4 to its shareholders in the distribution the distributing business a interests to be distributed by distributing will represent assets that were actively used in the operation of business a or replacements of assets actively used in the operation of business a and will be neither passive or investment_assets nor substituted assets distributing will make a distribution of its distributing business b proceeds reduced to reflect any losses on the temporary investment of such proceeds less r percent of the expenses and liabilities including taxes incurred in connection with the sale the business b assets that gave rise to the business b proceeds and the expenses and liabilities including taxes incurred in connection with the distribution of the distributing business b proceeds the distributing business b proceeds to be distributed by distributing represent the value of the assets that were actively used in business b or replacements of assets actively used in business b and represent neither the proceeds from the sale of passive or investment_assets nor substituted assets g the proceeds and other assets to be distributed will not be from the following a reserve for expansion a mere decline in or loss of business a mere decrease in need for working_capital proceeds of a sale of a business which is nominal in relation to the entire business of distributing and a business operated at a loss which acquired assets from another business of distributing h the following distributions will be made pursuant to the plan_of_liquidation i ii iii the distributing business a interests the purchased a interests and the distributing business b proceeds i j k l m n o during the period from the sale of business b until the distribution the proceeds from the sale of business b will be segregated in a special account and will not be used in distributing’s continuing business the proceeds will be temporarily invested in savings accounts money market certificates certificates of deposit mutual_fund accounts or similar liquid short-term investments business a will have been continuously and actively conducted by the employees of distributing or one or more members of distributing’s consolidated_group for the five years ending on the day of the distribution business b will have been continuously and actively conducted by the employees of distributing or one or more members of distributing’s consolidated_group for the five years ending on the day of its sale date business e will have been continuously and actively conducted for the five years ending on the day of the distribution distributing will continue to actively conduct business e immediately after the distribution there is no plan or intention to completely liquidate distributing distributing has no plan or intention to re-enter business a or business b or expand its continuing business through other than normal internal growth no assets representing income earned on the short-term investment of the proceeds of business b will be distributed pursuant to the plan of partial_liquidation p q r s t u v all distributions made pursuant to the plan of partial_liquidation will be made in cash or its equivalent and in form the membership interests in llc4 which will hold percent of the membership interests in llc2 lp which at the time of distribution will hold only those assets specifically listed above the cash and other assets distributed to each holder of distributing common_stock will be proportionate to the number of shares held by the holder relative to the total number of common_stock shares outstanding none of the holders of common_stock will surrender any shares in the distribution the cash and other assets distributed to each holder of distributing voting preferred_stock will approximately equal the fair_market_value of the voting preferred_stock surrendered by each holder following the complete redemption of the voting preferred_stock of distributing an actual surrender of common voting and nonvoting_stock in the distribution would be meaningless there are no declared but unpaid dividends on any of the stock to be redeemed and there will be no declared but unpaid dividends on the stock redeemed before the distribution other than the distribution itself which is treated as a dividend under relevant state law none of the consideration received pursuant to the proposed transaction will be received by any shareholder as a debtor creditor employee or in any capacity other than as a shareholder the amount of the distribution in partial_liquidation will not include any amounts attributable to indebtedness of sub or sub to distributing that was cancelled upon their liquidation into distributing the following additional representations have been made in connection with the complete liquidations of sub and sub w x distributing on the date of adoption of the plan_of_liquidation and at all times until the final liquidating_distribution is completed will be the owner of at least eighty percent of the single outstanding class of sub stock distributing on the date of adoption of the plan_of_liquidation and at all times until the final liquidating_distribution is completed will be the owner y z aa bb cc dd ee ff gg hh ii jj of at least eighty percent of the single outstanding class of sub stock the distribution of the n percent interest in sub to distributing in the liquidation of sub will be a nonrecognition_transaction to both distributing and sub pursuant to sec_332 and sec_337 respectively no shares of sub stock will have been redeemed during the three years preceding the adoption of the plan of complete_liquidation of sub no shares of sub stock will have been redeemed during the three years preceding the adoption of the plan of complete_liquidation of sub all distributions from sub to distributing pursuant to the plan of complete_liquidation will be made within a single taxable_year of sub all distributions from sub to distributing pursuant to the plan of complete_liquidation will be made within a single taxable_year of sub as soon as the first liquidating_distribution has been made sub will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to its shareholders as soon as the first liquidating_distribution has been made sub will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to its shareholders sub will retain no assets following the final liquidating_distribution sub will retain no assets following the final liquidating_distribution sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the date of adoption of the plan_of_liquidation sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the date of adoption of the plan_of_liquidation other than the sales by the entities as specifically described above no assets of sub have been or will be disposed of by either sub or distributing except for dispositions in the ordinary course of business and kk ll dispositions occurring more than three years prior to adoption of the plan_of_liquidation other than the sales by the entities as specifically described above no assets of sub have been or will be disposed of by either sub or distributing except for dispositions in the ordinary course of business and dispositions occurring more than three years prior to adoption of the plan_of_liquidation the liquidation of sub will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than twenty percent in value of the sub stock also hold directly or indirectly more than twenty percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 mm the liquidation of sub will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than twenty percent in value of the sub stock also hold directly or indirectly more than twenty percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 nn oo pp prior to adoption of the liquidation plan no assets of sub will have been distributed in_kind transferred or sold to distributing except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to adoption of the liquidation plan prior to adoption of the liquidation plan no assets of sub will have been distributed in_kind transferred or sold to distributing except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to adoption of the liquidation plan sub will report all earned_income represented by assets that will be distributed to its shareholders such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc qq sub will report all earned_income represented by assets that will be distributed to its shareholders such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc the fair_market_value of the assets of sub will exceed its liabilities both at the date of the adoption of the plan of complete_liquidation and immediately prior to the time the first liquidating_distribution is made the fair_market_value of the assets of sub will exceed its liabilities both at the date of the adoption of the plan of complete_liquidation and immediately prior to the time the first liquidating_distribution is made there is intercorporate debt existing between distributing and sub however none has been canceled forgiven or discounted except for transactions that occurred more than three years prior to the date of adoption of the liquidation plan in connection with the liquidation of sub into distributing the intercorporate debt will be paid from in order i from earnings from the proceeds of the sale of any of the businesses ii any proceeds from the sale of business c and business d and then iii to the extent necessary from proceeds from the sale of business b any amounts paid from the proceeds from the sale of business b will reduce the amount available to be distributed to distributing’s shareholders in the partial_liquidation rev_rul c b there is intercorporate debt existing between distributing and sub however none has been canceled forgiven or discounted except for transactions that occurred more than three years prior to the date of adoption of the liquidation plan in connection with the liquidation of sub into distributing the intercorporate debt will be paid from in order i from earnings from the proceeds of the sale of any of the businesses ii any proceeds from the sale of business c and business d and then iii to the extent necessary from proceeds from the sale of business b any amounts paid from the proceeds from the sale of business b will reduce the amount available to be distributed to distributing’s shareholders in the partial_liquidation rev_rul c b distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code the fair_market_value of the consideration received by distributing for each share of sub stock will approximately equal the fair_market_value of that stock rr ss tt uu vv ww xx the fair_market_value of the consideration received by distributing for each share of sub stock will approximately equal the fair_market_value of that stock yy zz all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed liquidation of sub have been fully disclosed all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed liquidation of sub have been fully disclosed sec_3 of revproc_2002_3 2002_1_irb_117 provides that the internal_revenue_service will not rule on the qualification of a transaction as a tax-free_liquidation under sec_332 the service will rule under sec_332 in connection with a ruling concerning significant collateral issues where the consequences of qualification are not adequately addressed by a statute regulation decision of the supreme court tax_treaty revenue_ruling revenue_procedure notice or other authority published in the internal_revenue_bulletin based solely on the information submitted and the representations made we rule as follows the liquidation of sub and sub into distributing will each qualify as a complete_liquidation under sec_332 and sec_1_332-2 no gain_or_loss will be recognized by distributing on the receipt of the assets from sub and sub that are distributed pursuant to the plan of complete_liquidation sec_332 the basis of each asset received by distributing in complete_liquidation from sub and sub will be the same as it was in the hands of sub and sub sec_334 the distribution of the membership interests in llc4 will be treated as a distribution of the assets of llc4 llc3 and llc2 lp for federal_income_tax purposes no gain_or_loss will be recognized by either sub or sub on the distribution of its assets to distributing in complete_liquidation sec_337 the distribution of the distributing business a interests a t percent undivided_interest in the aa and the working_capital associated with such t percent interest in the aa and the distributing business b proceeds r percent of the proceeds from the entities’ sale of business b and r percent of the working_capital associated with business b reduced to reflect any losses on the temporary investment of such proceeds less r percent of the expenses and liabilities including taxes incurred in connection with the sale the business b assets that gave rise to the business b proceeds and the expenses and liabilities including taxes incurred in connection with the distribution of the distributing business b proceeds will be treated as a distribution in partial_liquidation under sec_302 and sec_302 provided the distribution is made in the taxable_year in which the plan of partial_liquidation is adopted and or in the succeeding taxable_year rev_rul c b the maximum amount of the distribution considered in partial_liquidation of distributing under sec_302 and sec_302 will equal the value of the distributing business a interests and the distributing business b proceeds reduced by fifty percent of liabilities including the taxes and expenses_incurred in connection with the sale of business b and the distribution paid out of the proceeds from of the sale of business b the required_distribution of the purchased a interests does not qualify as a distribution in partial_liquidation under sec_302 and sec_302 of the code any distribution in whole or in part of the distributing c proceeds or the distributing d proceeds will not qualify as a distribution in partial_liquidation under sec_302 and sec_302 of the code any amount distributed to distributing’s shareholders that exceeds the amount described in ruling or otherwise fails to qualify as a distribution in partial_liquidation under sec_302 such as the required_distribution of the purchased a interests may pursuant to sec_302 constitute a distribution in redemption under sec_302 or that will be treated as in full payment for the stock redeemed or alternatively depending on the circumstances of the particular shareholder may be treated as a distribution_of_property under sec_301 and sec_316 distributing will recognize gain on the distribution with respect to the distribution to the extent the fair_market_value of any distributed asset exceeds its adjusted_basis sec_311 no gain_or_loss will be recognized to distributing on the distribution of net sale proceeds consisting solely of cash sec_311 the distribution of the distributing business a interests and the distributing business b proceeds will be treated as in full payment in exchange for the distributing common_stock constructively redeemed sec_302 revrul_90_13 c b to the extent of this exchange gain_or_loss will be recognized to distributing’s common shareholders to the extent of the difference between the amount distributed and the adjusted_basis of the shares surrendered in exchange therefor provided that the distributing stock is a capital_asset in the hands of the distributing shareholders and that sec_341 relating to collapsible_corporations is not applicable gain_or_loss will be considered capital_gain or loss subject_to the provisions of subchapter_p of chapter of the code no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not directly covered by the above rulings in particular no opinion is expressed as to whether distributing’s s_corporation shareholder in its capacity as a shareholder of distributing will be treated as a noncorporate shareholder for purposes of sec_302 no opinion is expressed as to whether unrelated’s sale of all of its membership interests in llc2 lp to distributing or an entity controlled by distributing is at fair_market_value no opinion is expressed as to the amount of working_capital that may be distributed as part of the distributing business a interests and the distributing business b proceeds no opinion is expressed with respect to the tax treatment to distributing’s preferred shareholders upon the redemption of their preferred voting_stock pursuant to sec_302 the distribution to a preferred shareholder may constitute a distribution in redemption under sec_302 or that will be treated as in full payment for the stock redeemed or alternatively depending on the circumstances of the particular shareholder may be treated as a distribution_of_property under sec_301 and sec_316 this ruling letter is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely marlene p oppenheim assistant to the chief branch office of associate chief_counsel corporate
